Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-18, 21-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2017/105468), and further in view of Baosong (Pet. Sci., 2012).
Regarding claims 1, 15, 21, and 25, Shin teaches a printed circuit board assembly of a nuclear magnetic resonance (NMR) device, comprising:

a radio frequency (RF) detection circuit for use with NMR techniques in electrical communication with the PCB [0003 The processing nuclei generate a detectable radio frequency signal that can be used to measure statistical distributions of Tl and T2, from which other formation properties such as porosity, permeability, and hydrocarbon saturation can be determined.] and defining an electrical ring-down time interval as a result of acoustic excitation in a component of the RF detection circuit [0005 A limiting factor on the inter-echo time (TE) is known as "ringing", which capacitors, typically ceramic capacitors, inside the logging tool physically vibrate in response to the applied RF pulses.]; and
at least one damper element mechanically coupled to the PCB [0021 The circuit boards within the logging tool that bear the capacitors are semi-flexible printed circuit boards. Capacitors mounted on the circuit boards are coated in acoustic damping material, such as by way of non-limiting example RTV silicon. The damping material and flexibility of the circuit board significantly attenuate ringing…], wherein the damper element has a damping coefficient configured to place a mechanical ring-down time interval of the PCB assembly to be no longer than the electrical ring-down time interval of the RF detection circuit [0005 "Ring-down time" refers to the amount of time it takes to damp ringing from electrical and mechanical energies down to the level of spin echo signal after an RF pulse. The time between pulse and echo must be longer than the ring down time to allow the ringing to dissipate before meaningful echo detection.; abstract controller programmed to apply sequential pulses to the at least one capacitor of the tool 
 (alternatively) – claim 15: a chassis [0029 An NMR tool 24 is integrated into the bottom-hole assembly ("BHA") near the bit 14.]; a radio frequency (RF) generator coupled to the chassis [0003 The tool applies an RF electromagnetic pulse whose magnetic component…]; and a printed circuit board (PCB) assembly coupled to the chassis [abstract A nuclear magnetic resonance logging tool is provided. The tool includes a flexible or semi-flexible circuit board].
(alternatively) – claim 25: emitting radio frequency (RF) energy [0003 A second magnetic field, which varies in time, is also applied. This field is typically designated as Bl and is traditionally called the "radio frequency (RF) pulse".].
If it is found that Shin is not explicit, it would have been obvious wherein the damper element has a damping coefficient configured to place a mechanical ring-down time interval of the PCB assembly to be no longer than the electrical ring-down time interval of the RF detection circuit [pg. 40, sec. 3.1, col. 1-2 bridging magneto-acoustic ringing in copper tube should be as small as possible…two ways to reduce the ringing effects in pulsed NMR…restrain the coil…with RTV silicone adhesive…use copper as the shield…ground[ed]]
Regarding claims 2 and 16, Shin also teaches the PCB assembly as recited in claim 1, wherein the PCB includes a substrate, wherein the at least one damper element includes the substrate [abstract flexible or semi-flexible circuit board; 0021 semi-flexible printed circuit boards. Capacitors mounted on the circuit boards are coated in acoustic damping material, such as by way of non-limiting example RTV silicon. The damping material and flexibility of the circuit board significantly attenuate ringing].
Regarding claim 3, Shin also teaches the PCB assembly as recited in claim 2, wherein the substrate is a rigid substrate having low acoustic quality within a predetermined frequency range [#202 rigid circuit board and 0036 discusses frequency versus displacement from ceramic capacitor #204 due to RF excitation frequency and at other excitation frequencies].
Regarding claim 4, Shin also discloses the PCB assembly as recited in claim 2, wherein the substrate is a flexible substrate having low acoustic quality within a predetermined frequency range [abstract The tool includes a flexible or semi-flexible circuit board].
Regarding claims 5 and 17-18, Shin also discloses the PCB assembly as recited in claim 1, wherein the at least one damper element includes an acoustic damping material applied to the component of the RF detection circuit [0021 The circuit boards within the logging tool that bear the capacitors are semi-flexible printed circuit boards. Capacitors mounted on the circuit boards are coated in acoustic damping material, such as by way of non-limiting example RTV silicon. The damping material and flexibility of the circuit board significantly attenuate ringing].
Regarding claim 6, Shin also discloses the PCB assembly as recited in claim 1, wherein the at least one damper element includes an acoustic damping material applied to the PCB [0021].
Regarding claim 22, Shin also discloses the method as recited in claim 21, wherein electrical ring-down time interval is defined by a radio frequency detection circuit in electrical communication with a PCB of the PCB assembly [0001 More specifically, the present disclosure relates to the architecture of the underlying circuit components to reduce mechanical vibration, which induces undesirable electrical ringing signal in the magnetic resonance measurement.; 0005 A limiting factor on the inter-echo time (TE) is known as "ringing", which capacitors, typically ceramic capacitors, inside the logging tool physically vibrate in response to the applied RF pulses. 
Regarding claim 23, Shin also discloses the method as recited in claim 21, further comprising coupling at least one damping element to the PCB assembly, wherein the at least one damping element reduces the mechanical damping ring-down time interval of the PCB assembly [0021 The circuit boards within the logging tool that bear the capacitors are semi-flexible printed circuit boards. Capacitors mounted on the circuit boards are coated in acoustic damping material, such as by way of non-limiting example RTV silicon. The damping material and flexibility of the circuit board significantly attenuate ringing].
Regarding claim 26, Shin also discloses the PCB assembly as recited in claim 1, wherein the component of the RF detection circuit is a capacitor [0021 The circuit boards within the logging tool that bear the capacitors are semi-flexible printed circuit boards. Capacitors mounted on the circuit boards are coated in acoustic damping material, such as by way of non-limiting example RTV silicon.].

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2017/105468) and Baosong (Pet. Sci., 2012) as applied to claim 1 above, and further in view of Taherian (US 2009/0219019 A1).
Regarding claims 7 and 19, Shin does not explicitly teach … and yet Taherian teaches the PCB assembly as recited in claim 1, further comprising a conductive trace disposed on a surface of the PCB, the conductive trace being electrically coupled to the component, wherein the at least one damper element includes the conductive trace [0006 The NMR tool also includes a coil or antenna to produce radio frequency (RF) pulses.; 0023 The micro NMR analyaer 10 is connected 
It would have been obvious to combine the acoustically damped circuit board of Shin, with the RF microfabrication techniques as taught by Taherian because both deal with the reduction of acoustic ringing (Taherian) [0031].

Claims 8, 11-12, 14, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2017/105468), Baosong (Pet. Sci., 2012), and Taherian (US 2009/0219019 A1) as applied to claim 7 above, and further in view of Schoon (WO 1998033365 A1) and Ferguson (US 5914862 A).
Regarding claim 8, Shin as modified by Ferguson also teaches the PCB assembly as recited in claim 7, wherein the conductive trace has reduced width to lower parasitic capacitance of the conductive trace and is configured in order that the damping coefficient is configured to place the mechanical ring-down time interval of the PCB assembly within the electrical ring-down time interval of the RF detection circuit [col. 3:1-10 According to the preferred embodiment, the antenna traces 2A on the top side of the substrate 1 are offset from the antenna traces 2B on the bottom of the substrate to minimize parasitic capacitance therebetween. The degree of offset is based on the spacing between the traces and the width of the traces themselves.].

Regarding claim 11, Shin teaches a ring down time induced by the at least one capacitor in response to pulses [abstract] … and yet Schoon teaches the PCB assembly as recited in claim 7, wherein the conductive trace is a first conductive trace [fig. 2 #34 conductive traces], and further including a second conductive trace [fig. 2 #24 circuit traces] separated from the first conductive trace by an electrically insulating portion of the PCB [fig. 2 shows air gap between #32s on each side of component #26; furthermore Ferguson teaches top and bottom traces separated by substrate]
Shin does not explicitly teach … and yet Ferguson teaches wherein a width of the separation between the first and second conductive traces is configured in order that the damping coefficient is configured to place the mechanical ring-down time interval of the PCB assembly within the electrical ring-down time interval of the RF detection circuit [col. 3:1-10 According to the preferred embodiment, the antenna traces 2A on the top side of the substrate 1 are offset from the antenna traces 2B on the bottom of the substrate to minimize parasitic capacitance therebetween. The degree of offset is based on the spacing between the traces and the width of the traces themselves.].
It would have been obvious to modify the acoustically damped logging tool circuit of Shin, with the sized and separated traces as taught by Schoon and Ferguson so that parasitic capacitance may be minimized (Ferguson) [col. 3:1-10].
Regarding claim 12, Shin as modified by Schoon also teaches the PCB assembly as recited in claim 10, wherein the first and second conductive traces are disposed on a common surface of 

    PNG
    media_image1.png
    403
    617
    media_image1.png
    Greyscale


Regarding claim 14 and 20, Shin as modified by Ferguson teaches the PCB assembly as recited in claim 7, wherein a width of the conducive trace, spacing of the conductive trace, and thickness of the substrate cooperate are configured to define the mechanical ring-down time interval of the PCB assembly in order that the damping coefficient is configured to place the mechanical ring-down time interval of the PCB assembly within the electrical ring-down time 
Regarding claim 24, Shin teaches the method as recited in claim 23, wherein coupling the at least one damping element to the PCB assembly includes one or more of (a) applying an acoustic damping material to a substrate of a PCB [0021 damping material and flexibility of the circuit boards significantly attenuate ringing], (b) applying an acoustic damping material to an electronic component coupled to the substrate [0021 capacitors…coated in acoustic damping material].
Shin as modified by Ferguson teaches (c) sizing a conductive trace disposed on the substrate, and (d) spacing a conductive trace in relation to another conductive trace disposed on the substrate [col. 3:1-10].

Claims 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2017/105468), Baosong (Pet. Sci., 2012), and Taherian (US 2009/0219019 A1) as applied to claim 7 above, and further in view of Bischof (US 5093640 A).
Regarding claim 9, Shin does not explicitly teach … and yet Bischof teaches also teaches the PCB assembly as recited in claim 7, wherein the conductive trace has a width that is less than about 1/8 inch [col. 1:20-40 When the microstrip transmission line on the chosen substrate is used at frequencies in the gigahertz range, the linewidth to provide a 50 ohm impedance is on the order of about 0.6 millimeter (0.023622 inches). In order to interconnect such a transmission line to an RF connector or to other microstrip circuits, it is necessary to provide a contact pad having larger dimensions than the transmission line. The contact pad has a different impedance from the 

    PNG
    media_image2.png
    239
    569
    media_image2.png
    Greyscale

It would have been obvious to combine the two terminal RF capacitor as taught by Shin, with the microstrip width of Bischof so that trace impedance is matched to antenna impedance at 50 ohms so that maximum power is transferred.
Regarding claim 10, Shin as modified by Bischof teaches the PCB assembly as recited in claim 7, wherein the conductive trace is a high impedance conductive trace [abstract The compensation line is a narrow line having high impedance and is selected such that its equivalent inductance resonates with the parasitic capacitance at the upper frequency of the range of frequencies over which the transmission line is intended to be operated, thereby matching the contact pad to the transmission line.].
Regarding claim 13, Shin as modified by Bischoff teaches the PCB assembly as recited in claim 10, wherein the first and second conductive traces are disposed on opposite surfaces of the PCB, wherein the electrically insulating portion of the PCB is a PCB thickness which is greater than width of the first and second conductive traces and is configured in order that the damping .

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the affidavit of 6/23/2021 items #1-#31 and associated remarks of the same date. However, in summary Shin does in fact teach ringing time of 200us which is less than a 600us pulse spacing (abstract). Furthermore, Shin discusses use of silicone to reduce ringing, with Baosong (Pet.Sci., 2012) doubling down that "magneto-acoustic ringing in copper tube should be as small as possible...gross motion is relatively easy to deal with...with RTV silicone adhesive."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645